Exhibit 10.2

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of May
1, 2016 is between DAVID SHAPIRO, residing at the address on file with the
Company (as defined below) (“Executive”), and PROPEL MEDIA, INC., a Delaware
corporation having its principal office at 2010 Main Street, Suite 900, Irvine,
CA 92614 (“Company”);

 

WHEREAS, Executive is employed as an officer of the Company pursuant to an
employment agreement with Executive dated as of March 6, 2015 and amended as of
April 22, 2016 (as previously amended, the “Employment Agreement”); and

 

WHEREAS, the parties hereto desire to amend the base salary in the Employment
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the parties hereby
agree as follows:

 

IT IS AGREED:

 

1.                  Amendments.

(a)             Section 3.1 of the Employment Agreement is hereby amended by
replacing it in its entirety with the following:

 

“3.1 Salary. The Company shall pay to Executive a salary (“Base Salary”) at the
annual rate of $350,000. Executive’s compensation shall be paid in equal,
periodic installments in accordance with the Company’s normal payroll
procedures.”

 

(b)             All references to the Employment Agreement in the Employment
Agreement or in any annex, exhibit or schedule thereto shall be deemed to be
references to the Employment Agreement as amended hereby.

 

2.                  Miscellaneous. Except as expressly amended hereby, the
Employment Agreement shall remain in full force and effect. This Amendment and
the Employment Agreement, and any annexes, exhibits or schedules hereto or
thereto, set forth the entire agreement of the parties relating to the
employment of Executive and are intended to supersede all prior negotiations,
understandings and agreements between Executive and the Company or any of its
subsidiaries. This Amendment shall be governed in all respects in accordance
with the provisions of Section 6.4 of the Employment Agreement. This Amendment
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person. This Amendment may be executed in any
number of identical counterparts, each of which shall be deemed to be an
original, and all of which shall collectively constitute a single agreement,
fully binding and enforceable against the parties hereto.

 

[Signature Page Follows]


 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.



  PROPEL MEDIA, INC.       /s/Marv Tseu     By: Marv Tseu, President





      /s/ David Shapiro     David Shapiro

 







2
 

